GAINES, Associate Justice.
—There was a motion submitted with this case to strike out certain assignments of error upon the ground that they were filed in the court below after the transcript was filed in this court. The transcript was filed here September 25, 1890, and the assignments in question in the office of the clerk of the court below on October 1, 1890. A certified copy of the assignments was filed here on the 4th day of the month last named. The statute requires that the appellant or plaintiff in error shall file with the clerk of the court below an assignment of errors “ before he takes a transcript of the record from the clerk’s office.’’ Rev. Stats., art. 1037. The motion is granted and the assignments stricken out. The brief based upon them cannot be considered.
There is, however, another brief for appellant on file which contains an assignment of errors which was filed in time. So much of it as is copied in the brief reads as follows:
“ The court erred in rendering judgment for plaintiff upon the evidence adduced upon the trial, because the judgment is contrary to law and not supported by the evidence.”
Such an assignment is too general to admit of consideration, as has been repeatedly decided by this court.
There being no error apparent upon the face of the record, the judgment is affirmed.

Affirmed,.

Delivered December 2, 1890.